Citation Nr: 1816313	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-05 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1960 to October 1963 and from January 1964 to May 1965, and he had additional service in the Army National Guard and Army Reserves. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2008 rating decision by a Department of Veterans Affairs, Regional Office. 

In May 2016, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder. 

In September 2016, the Board reopened and remanded the matter for additional development.  The matter is now back before the Board.

Since the matter on appeal was last adjudicated in a January 2018 supplemental statement of the case (SSOC), the Veteran submitted additional evidence and argument and requested decision review officer (DRO) review of this evidence.  Given the remand of the underlying matter for additional development, the Board may proceed without prejudice to the Veteran. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a low back disability.  He contends that his current low back disability is related to his back injury on September 12, 1976, during a period of inactive duty for training (INACDUTRA).  The record confirms that the Veteran suffered a back injury during his period of INACDUTRA on September 12, 1976.   

The Veteran has submitted positive nexus opinions from his treating providers.  However, the providers did not provide any rationale for their opinions.  In December 2007, Dr. Parrish indicated that the Veteran was a patient of his who underwent decompressive lumbar laminectomy of L4-5 and L5-S1 on November 9, 2005, and a laminectomy and foraminotomy of L5-S1 on April 5, 2006.  Dr. Parrish opined that the injury the Veteran suffered in September 1976 most likely did contribute to his need for these procedures.  In May 2016, Dr. Gibbs indicated that he had been the Veteran's primary care doctor for 25 years.  He noted that the Veteran initially consulted him in 1991 for a back pain that he sustained while serving in the military.  Dr. Gibbs indicated that conservative treatments worked initially; however, over the years, the pain got worse and he eventually required surgery.  

In October 2011, a VA examiner provided a negative etiology opinion.  In September 2016, the Board remanded this claim to obtain an addendum VA opinion that fully considered the Veteran's lay and medical evidence.  In the remand directive, the Board specifically instructed the examiner to consider the Veteran's report that from 1976 to 1991 when he was in New Orleans he went to a private doctor who prescribed aspirin and heating pads to treat his back, and to consider the private positive nexus opinions.  In January 2017, a VA examiner provided a negative etiology opinion.  The January 2017 examiner appeared to base the opinion, at least in part, on the lack of available records from 1976 to 1989 to document a chronic back disorder.

In light of the foregoing, the Board finds that another addendum opinion should be obtained that fully considers the Veteran's lay and medical evidence pertaining to his low back disability to determine whether his current lumbar spine disability is etiologically related to his back injury on September 12, 1976, during his period of INACDUTRA.

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum opinion on the etiology of the Veteran's lumbar spine disability.  If determined necessary, schedule the Veteran for a new VA medical examination with the appropriate specialist.  The VA examiner should review the claims file, to include this REMAND, and such review should be noted in the accompanying medical report. 

The VA examiner should answer the following question:

Is it at least as likely as not (or the evidence is at least in approximate balance) that the Veteran's current lumbar spine disability was incurred during his period of inactive duty for training on September 12, 1976?  

In doing so, the VA examiner should comment on the September 1976 service treatment record that shows the Veteran sought treatment for a pulled muscle in the low back as well as the normal spine examinations in 1978 and 1989.  The VA examiner should also note and address the Veteran's report that from 1976 to 1991 when he was in New Orleans he went to a private doctor who prescribed aspirin and heating pads to treat his back.  

The examiner should note the private opinions from Dr. Gibbs, who began treating the Veteran in 1991, and Dr. Parrish, who performed the Veteran's lumbar spine surgeries in 2005 and 2006.  The examiner should reconcile any conflicting evidence of record with the medical conclusion.

A thorough rationale for any opinion should be provided in support of the medical opinion rendered.  References should be made to pertinent documents of record, as necessary.

2.	Thereafter, readjudicate the Veteran's claim.  If the 
	benefit sought on appeal remains denied, the Veteran 
	and his representative should be provided a 
	supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

